Name: Commission Regulation (EEC) No 2776/89 of 12 September 1989 fixing definitively the aid for cotton applicable before 1 September 1989 for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/ 14 Official Journal of the European Communities 15. 9. 89 COMMISSION REGULATION (EEC) No 2776/89 of 12 September 1989 fixing definitively the aid for cotton applicable before 1 September 1989 for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 5 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas, in the absence of a regulation fixing the reduction in the aid resulting, where applicable, from the system of maximum guaranteed quantities for the 1989/90 marketing year, the aid for May to August 1989 has been calculated using a provisional reduction as a basis ; Whereas Commission Regulation (EEC) No 2624/89 (4) fixes the reduction in the aid for the 1989/90 marketing year ; Whereas certain of those provisional amounts of aid were fixed taking account of the guide price proposed by the Commission to the Council for the 1989/90 marketing year ; whereas those amounts, fixed subject to decisions by the Council, needed to be so fixed owing to the absence of a regulation fixing the guide price for the 1989/90 marketing year ; whereas Council Regulation (EEC) No 1241 /89 (*) fixes the guide price for cotton for the 1989/90 marketing year ; Whereas the amounts of aid applying provisionally for cotton should accordingly be confirmed or replaced and they should be fixed definitively, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid for unginned cotton in Commission Regulations (EEC) No 1176/89 ( «), (EEC) No 1203/89 0, (EEC) No 1283/89 ( ¢), (EEC) No 1353/89 ( »), (EEC) No 1436/89 (I0), (EEC) No 1512/89 ("), (EEC) No 1602/89 ( »2), (EEC) No 1682/89 03), (EEC) No 1756/89 (14), (EEC) No 1820/89 ('*), (EEC) No 1936/89 ('*), (EEC) No 2104/89 (,7), (EEC) No 2146/89 ( » »), (EEC) No 2285/89 ("), (EEC) No 2344/89 (20) and (EEC) No 2577/89 (21 ) fixing the aid for unginned cotton are replaced by the amounts set out in the Annex hereto. Those amounts are hereby fixed defini ­ tively from the date of entry into force of each of the Regulations concerned. Article 2 This Regulation shall enter into . force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 129, 11 . 5. 1989, p . 1 . «) OJ No L 121 , 29 . 4. 1989, p. 49. Ã  OJ No L 123, 4. 5. 1989, p. 34. 8) OJ No L 127, 11 . 5. 1989, p . 33 . ') OJ No L 135, 19 . 5. 1989, p . 13 . ,0) OJ No L 143, 26. 5. 1989, p. 13 . ") OJ No L 148, 1 . 6. 1989, p . 43 . 12) OJ No L 157, 9 . 6. 1989, p . 18 . 13) OJ No L 164, 15. 6. 1989, p. 18 . 14) OJ No L 172, 21 . 6. 1989, p. 13 . 15) OJ No L 177, 24. 6. 1989, p. 31 . ") OJ No L 187, 1 . 7. 1989, p . 65. 17) OJ No L 201 , 14. 7. 1989, p. 18 . ' ») OJ No L 205, 18 . 7. 1989, p. 32. ") OJ No L 218, 28. 7. 1989, p. 19 . ( ¢) OJ No L 377, 31 . 12. 1987, p. 48 . (J) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 85, 30. 3 . 1989, p. 7.b) OJ No L 254, 31 . 8 . 1989, p. 8 . (20) OJ No L 222, 1 . 8 . 1989, p. 31 . (21) OJ No L 249, 25. 8 . 1989, p. 48 . 15. 9. 89 Official Journal of the European Communities No L 268/ 15 ANNEX Aid for unginned cotton (ECU/100 kg)  Regulation (EEC) No 1176/89 47,554  Regulation (EEC) No 1203/89 48,755  Regulation (EEC) No 1283/89 46,329  Regulation (EEC) No 1353/89 45,464  Regulation (EEC) No 1436/89 43,855  Regulation (EEC) No 1512/89 ... 43,464  Regulation (EEC) No 1602/89 44,939  Regulation (EEC) No 1682/89 43,825  Regulation (EEC) No 1756/89 43,073  Regulation (EEC) No 1820/89 41,935  Regulation (EEC) No 1936/89 43,012  Regulation (EEC) No 2104/89 44,278  Regulation (EEC) No 2146/89 43,362  Regulation (EEC) No 2285/89 42,248  Regulation (EEC) No 2344/89 41,933  Regulation (EEC) No 2577/89 39,882